DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-222098, hereafter Kurabo. Kurabo discloses a vacuum thermal insulation panel comprising a core material, a first cover enveloping the core and a second metal foil that covers the enveloped core material; see the Figures, [0022] and [0052] of the translation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP2009-222098, hereafter Kurabo. Kurabo discloses a vacuum thermal insulation panel with a pressure within the instantly claimed range [0059] comprising a core material, a first cover enveloping the core and a second metal foil that covers the covered core material; see the Figures, [0022] and [0052] of the translation. However, Kurabo does not disclose the claimed density of the core material. It would have been obvious to one of ordinary skill in the art to adjust the density of the core material in Kurabo to fall within the broadly claimed range depending on structural requirements for a particular end use since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2009-222098, hereafter Kurabo, alone or in view of JP2011-058538, hereafter Hitachi. Kurabo discloses a vacuum thermal insulation panel comprising a core material, a first cover enveloping the core and a second metal foil that covers the covered core material; see the Figures, [0022] and [0052] of the translation. However, Kurabo is silent as to the presence of irregularities on the surface of the first cover facing the second cover. Kurabo discloses that a fibrous core is the preferred core; see [0045]-[0047]. Covering this fibrous core with a thin cover layer as is done in Kurabo will inherently result in the surface of the cover layer having irregularities, therefore, Kurabo inherently meets the instant claim language. In any event, Hitachi discloses that cover layers that cover a fibrous core in vacuum insulation can be expected to have an irregular outer surface; see [0014] of the translation. Therefore, the surface of the first cover layer in the Kurabo panel can be expected to have irregularities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783